DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The applicant should list the recited references on a proper information disclosure statement, along with attaching any applicable foreign translations.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20.
The drawings are objected to because the characters of the lines and numbers in the drawings don’t provide satisfactory reproduction characteristics.  As a non-limiting example, the examiner has provided annotated fig. 1 below. In this figure the lines forming the elements aren’t clear and parts are missing as the lines have faded away. This issues persist throughout the submitted figures, and appropriate correction is required. For reference see the ‘satisfactory reproduction characteristics’ paragraph from the MPEP inserted below:
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
The amendments to the specification filed on 01/07/2022 are accepted.
Claim Objections
The claims are replete with objections. Some non-limiting examples include the following:
Claim 1 begins with “Screen device”. This should read “A screen device”.
Claim 1 recites the limitation “the installed position” in line 8. Although an “installed position” has not yet been positively recited, it is clear to the examiner via the disclosure the scope of this limitation. This should read “an installed position”.
Claim 2 begins with “Screen device according to Claim 1”. This should read “The screen device according to claim 1”. This issue persists throughout the claims.
Claim 2 recites “prevents the click-action portion” on lines 2-3. It is clear via the disclosure that this should read “prevent the one or more click-action portions”. This issue persists through the claims.
Claim 3 recites “the click-action portion” on line 3. This should read “the one or more click-action portions”. This issue persists through the claims.
Claim 4 recites the limitation “a mounted position” in line 2. It is clear to the examiner via the disclosure that this should read “the mounted position”.
Claim 4 recites the limitation “the click-fit leg serves as a detaining element” on lines 3-4. It is clear to the examiner via the disclosure that the applicant intends on the at least one click-fit leg serving as the at least one detaining element described on line 2 of the claim.
Claim 10 recites the limitation “the one click-fit leg” on line 3. It is clear to the examiner via the disclosure that the applicant intends on this reciting “one of the two click-fit legs”.
Claim 15 recites the limitation “the entire length” on lines 2-3. Although an “entire length” has not yet been positively recited, it is clear to the examiner via the disclosure the scope of this limitation. This should read “an entire length”.
The above examples are found to be non-limiting. It is up to the applicant to find and correct all issues similar to those described above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites the limitation “when the one or more click-action portions attach the fitting element in the fitting slot, the screen edge is not removable from the screen slat” on lines 12-13. Nowhere in the specification is it conveyed in enough detail that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “when the one or more click-action portions attach the fitting element in the fitting slot, the screen edge is not removable from the screen slat” on lines 12-13. This is unclear as the point of a click-action connection is to quickly be able to connect and disconnect the elements, and click-action connections are not generally used for permanent connections between elements. The examiner is interpreting this as meaning that when the fitting element is in the fitting slot, the screen edge is not removable from the screen slat. This is backed up by page 4, lines 14-16 of 
The dependent claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gower (US 20160160492) in view of Alexander (US 20150211556).
Regarding claim 1, Gower teaches (figs. 8 and 10) a screen device comprising: a screen (11); a screen slat (34), which is fittable to a screen edge of the screen (figure 10 shows the screen slat fittable to an edge of the screen), wherein the screen (11), on the screen edge (the edge of the screen in fig. 10), is provided with a fitting element (20) which is attached to part of the screen (fig. 10), wherein the screen slat (34) comprises a fitting slot (the hollow section into which element 42 is inserted in fig. 10), in which the fitting element (20) is at least partly accommodable for fitting the screen slat (34) to the screen edge of the screen (figure 10) and wherein the screen slat (34) comprises an access opening (defined between the top horizontal walls fig. 10 of the click-action portion, consisting of both legs 44 
 Alexander teaches (figs. 8-9) a click action portion (consisting of 46, 52, and 56) that attaches in a fitting slot (22) via a click-fit connection in an access opening (defined between the elements 24). It would have been obvious to one of ordinary skill in the art to modify Gower by changing the shape of the click-action portion so that the click-action portion attaches the fitting element in the fitting slot via a click-fit connection in the access opening as taught by Alexander. This alteration provides the predictable and expected results of the click-action portion now being snapped into the fitting slot from the top rather than the side, resulting in an easier means of connecting and disconnecting the components.
Regarding claim 2, modified Gower does not teach at least one detaining element which, in a mounted position, prevents the click-action portion from breaking loose from the fitting slot. Another embodiment of Gower teaches (the click-action portion from figs. 9 and 10) a screen device comprising at least one detaining element (60) which, in a mounted position, prevents the click-action portion (both 
Regarding claim 3, modified Gower teaches (fig. 10) that the screen slat (34) is provided with a flange (shown in fig. 10, the horizontal walls on either side of the access opening) which at least partly delimits the access opening to the fitting slot (as shown in fig. 10), and wherein the click-action portion comprises at least one click-fit leg (44 on the left) which is elastically displaceable (paragraph 0076). Modified Gower does not teach that the click-fit leg, in a mounted position, engages behind the flange in order to achieve the click-fit connection. Another embodiment of Gower teaches (the click-action portion from figs. 9 and 10) a screen device comprising at least one detaining element (60) which engages behind the flange in order to achieve the click-fit connection (fig. 10). It would have been obvious to one of ordinary skill in the art to further modify Gower with another embodiment of Gower by adding elements 60 to the sides of the click-action portion. This alteration provides the predictable and expected result of better securing the click-action portion in the slot.
Regarding claim 4, modified Gower teaches (fig. 10) at least one detaining element (60) which, in a mounted position (figure 10), prevents the click-action portion from breaking loose from the fitting slot (the hollow section into which element 42 is inserted in fig. 10), and wherein the click-fit leg (44 on the left) serves as a detaining element (40 on the left is a part of the click-fit leg).  
Regarding claim 5, modified Gower teaches that the click-fit leg (44 on the left), viewed in the mounted position (figure 10), extends up to a certain distance (the length of the leg is the distance) from the screen edge (edge of the screen in fig. 10) next to the screen (figure 10) and is elastically displaceable in a direction from and towards the screen (paragraph 0076).  

Regarding claim 7, modified Gower teaches (fig. 8) that the click-fit leg (44 on the left), viewed in the mounted position (figure 10 shows the mounted position), is provided, at a certain distance from the screen edge (the edge of the screen in fig. 10), with a supporting rib (62) which is upright (the rib has a dimension in the vertical direction, so it is upright with respect to the rest of the click-fit leg) with respect to the rest of the click-fit leg and is arranged adjacent to the screen (11).  
Regarding claim 8, modified Gower teaches (fig. 8) that in the mounted position, the supporting rib touches the screen (paragraph 0085 lines 1-3).
Regarding claim 9, modified Gower teaches that the screen slat (34) is provided with a flange (shown in fig. 10, the horizontal walls on either side of the access opening) which at least partly delimits the access opening to the fitting slot (fig. 10), and wherein the click-action portion comprises at least one click-fit leg (44 on the left) which is elastically displaceable (paragraph 0076), wherein the click-fit leg (44 on the left), viewed in the mounted position (fig. 10), extends up to a certain distance (the length of the leg is the distance) from the screen edge (the edge of the screen in fig. 10) next to the screen (fig. 10) and is elastically displaceable in a direction from and towards the screen (paragraph 0076), and wherein the click-action portion comprises two of the click-fit legs (there are two 44s) which, in the mounted position, extend on either side of the screen (fig. 10). Modified Glower does not teach that the click-fit leg, in a mounted position, engages behind the flange in order to achieve the click-fit connection. Another embodiment of Gower teaches (the click-action portion from figs. 9 and 10) a screen device comprising at least one detaining element (60) which engages behind the flange in order to achieve the click-fit connection (fig. 10). It would have been obvious to one of ordinary skill in the art to further modify Gower with another embodiment of Gower by adding elements 60 to the sides of the 
Regarding claim 12, modified Gower teaches (fig. 10) that the click-action portion (both of the legs 44 and the connecting portion 46) comprises a fitting slot (this is interpreted by the examiner as introducing a second fitting slot, and it the area between the legs 44) for at least partly holding the fitting element (20) herein.
Regarding claim 14, modified Gower teaches (fig. 10) that the click-action portion (both of the legs 44 and the connecting portion 46) forms part of a click-fit element (comprising the click-action portion and the fitting slot (the hollow section into which the click-fit element is inserted in fig. 10)).  
Regarding claim 15, modified Gower teaches (fig. 7) that the click-fit element (comprising the click-action portion and the fitting slot (the hollow section into which the click-fit element is inserted in fig. 10)) is configured as a click-fit profile which, in a mounted position, extends over virtually the entire length of the said screen edge (fig. 7 shows the depth dimension that would have it extend over virtually the entire screen edge).
Regarding claim 16, modified Gower teaches (fig. 10) that the fitting element (20) is configured as a widening of the screen edge (figure 10 shows that the fitting element is parallel with the screen and its edge, thus being configured as a widening of the screen edge).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gower (US 20160160492) in view of Alexander (US 20150211556) as applied to claim 7, and further in view of Pynenburg (US 5584461).
Regarding claim 10, modified Gower teaches that the click-action portion (both of the legs 44 and the connecting portion 46 form a click action portion) comprises two of the click-fit legs (both of the legs 44) which, in the mounted position (figure 10), extend on either side of the screen (11), each leg having a supporting rib (62). Modified Gower does not teach that the supporting rib of the one click-fit 
Pynenburg teaches (figures 8A-8C) a panel holder (118) with two click-fit legs (138 and 152) that extend on either side of a screen (128) with a supporting rib (154) of one click fit leg (138) provided at a different distance from the screen edge than the distance at which the supporting rib (136) of the other click-fit leg (152) is provided. It would have been obvious to one of ordinary skill in the art at the time to further modify Gower by having the supporting rib of one click-fit leg provided at a different distance from the screen edge than the distance at which the supporting rib of the other click-fit leg is provided. This alteration provides the predictable and expected results of a stronger hold onto the screen that keeps the assembly more firmly together.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gower (US 20160160492) in view of Alexander (US 20150211556) as applied to claim 1, and further in view of Dwarka (US 20130068400).
Regarding claim 11, Gower teaches (fig. 10) that the fitting element (20) is connected (paragraph 0042) to the screen (11) and wherein the connection is accommodated in the screen slat (34) when the fitting element (20) is accommodated in the fitting slot (the hollow section into which element 42 is inserted in fig. 10). Modified Gower does not teach the connection of the fitting element and the screen being by means of a weld seam.
Dwarka teaches (fig. 8A) a connection between an element (806) and a curtain (802) being by means of a weld seam (804, paragraph 0054 lines 1-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gower by have the fitting element welded to the screen by means of a weld seam as taught by Dwarka. This alteration provides the predictable and expected result of a strong connection between the screen and the fitting element.
Response to Arguments
Applicant’s arguments with respect to claim(s) in the 35 U.S.C. rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues that Gower teaches “the screen with zip (denoted "B") is already wider than the opening of the corresponding cavity (denoted "A"). The screen with zip therefore cannot be pushed through the bracket (reference number 42). In other words, Gower does not disclose or teach any click-fit connection of the bracket (42) in the profile (reference number 34). Rather, Gower teaches that the screen with zip is pushed in from the side, not via the bracket in the profile.” The examiner notes that the combination found in the claim 1 rejection above cures these deficiencies, and teaches all the limitations as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634